Citation Nr: 0117588	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-43 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based on VA 
hospitalization from February 26, 1996, to March 27, 1996.

2.  Entitlement to service connection for cervical spine 
disability as secondary to service-connected low back 
syndrome with left radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from February 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1996 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The veteran testified 
before the undersigned Member of the Board in Washington, 
D.C., in January 1998.  He subsequently testified before a 
Hearing Officer at the RO in September 2000.  Transcripts of 
those hearings have been associated with the claims folders.

This matter was REMANDED by the undersigned in January 1998 
for further development.  It was returned to the Board in May 
2001.  

A review of record shows that this appeal initially included 
the issue of entitlement to an increased evaluation for low 
back syndrome with left radiculopathy.  By a rating action 
dated in October 2000, the 20 percent disability evaluation 
assigned to low back syndrome with left radiculopathy was 
increased to 40 percent.  The effective date of the increase 
was March 1994, which was the date when the veteran filed his 
claim for an increased evaluation.  The RO advised the 
veteran of this decision in a letter dated in November 2000.  
The RO also informed the veteran that it considered his 
appeal with respect to this issue to be fully satisfied and 
that no further action would be taken.  Thereafter, neither 
the veteran nor his representative has indicated that the 
RO's decision constituted less than the complete benefit 
sought on appeal with respect to the low back issue.  
Therefore, the Board finds that the issue of entitlement to 
an increased evaluation for low back syndrome with left 
radiculopathy has been fully resolved.  Therefore, it will 
not be decided by the Board.

The issue of entitlement to service connection for cervical 
spine disability on a secondary basis is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.

2.  The veteran was hospitalized primarily for complications 
related to a non service-connected abscess of the liver from 
February 26, 1996, to March 27, 1996; treatment for the 
veteran's service-connected low back disorder during this 
period of hospitalization was no more than incidental.  


CONCLUSION OF LAW

The requirements for a temporary total rating in accordance 
based on VA hospitalization from February 26, 1996, to March 
27, 1996, have not been met.  38 U.S.C.A. § 5107 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000), 38 
C.F.R. § 4.29 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a temporary 
total disability rating under the provisions of 38 C.F.R. § 
4.29 based on VA hospitalization.  The RO has found the claim 
to be well grounded and obtained all available medical 
records pertinent to this claim.  There is no outstanding 
evidence or information which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.

Service connection is in effect for low back syndrome with 
left radiculopathy and was in effect for this disability at 
the time of the veteran's hospitalization in February and 
March 1996.  Service connection has not been granted for any 
other disability.

On February 24, 1996, the veteran was seen at the East Orange 
VA Medical Center (VAMC) for complaints of pain to the right 
upper quadrant.  The pain was worse upon palpation.  Bowel 
sounds were positive times four.  The impression was 
gastritis.  The veteran was admitted to the hospital two days 
later with complaints of a fever and fever-related symptoms 
to include body ache, chills, and an upper respiratory 
infection.  He denied having any abdominal pain.  He was 
noted to have a history of chronic low back pain.  An 
ultrasound scan of the abdomen revealed a cystic mass on the 
right lobe of the liver.  Subsequent inpatient treatment 
records show that the veteran was closely monitored and 
treated for an abscess of the liver during the first two 
weeks of his hospitalization.  

The records also show that the veteran received evaluations 
and treatment for neck and shoulder pain and an inguinal 
hernia as well as for his service-connected low back 
disorder, which was described as L5 radiculopathy.  
Significantly, a March 11, 1996, treatment note indicates 
that the veteran had recently undergone an MRI that revealed 
cervical spinal stenosis and a herniated disc at L5.  A 
nurse's note dated March 24, 1996, indicates that the veteran 
was being referred for physical therapy.  The veteran was 
seen by the physical medicine and rehabilitation service unit 
on March 26, 1996.  The consultation was to evaluate the 
veteran for his history of chronic low back pain.  The plan 
was to decrease his low back pain over the course of several 
weeks with independent back exercises.  

The veteran was discharged from the East Orange VAMC on March 
27, 1996.  The diagnoses were abscess of the liver, L5 
radiculopathy, cervical stenosis with C6-C7 radiculopathy, 
right inguinal hernia, and chronic obstructive pulmonary 
disease.  The examiner reported that an MRI of the lumbar 
spine had shown a rupture at L5, and that the veteran had 
been advised to seek care for his low back disability through 
the physical therapy clinic.

In March 1996, the veteran filed a claim for a temporary 
total disability rating under the provisions of 38 C.F.R. § 
4.29 based on his VA hospitalization from February 26, 1996, 
to March 27, 1996.  He stated that he had been hospitalized 
for his service-connected condition.  At his personal 
hearings in January 1998 and September 1999, he indicated 
that he went to the East Orange VAMC in February 1996 to seek 
treatment for his service-connected low back disability and 
pain of the left shoulder.  Moreover, even though he was 
admitted to that facility because of complaints of stomach 
pain, he stated that he received evaluations and treatment 
for his low back disorder during his hospitalization.  He 
said there were numerous occasions when he was seen by the 
"Rehab Unit."  In other words, he alleges that he is 
entitled to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 because he received physical 
therapy and evaluations for his low back disability during 
the hospitalization.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days or hospital observation at VA expense 
for a service-connected disability in excess of 21 days.  38 
C.F.R. § 4.29.  Notwithstanding that hospital admission was 
for disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29(b).

As discussed above, the record shows that the veteran was 
admitted to the East Orange VAMC on February 26, 1996, due to 
complaints of a fever and fever-related symptoms, that he was 
diagnosed as having an abscess of the liver, and that he 
remained hospitalized for this disorder for approximately 30 
days.  The records also clearly demonstrate that the 
evaluations and treatment that the veteran received for his 
service-connected low back syndrome with left radiculopathy 
were little more than incidental.  While an MRI taken during 
this hospitalization revealed the presence of a herniated 
disc at L5, there is no indication that the veteran received 
active treatment for this problem until shortly before his 
discharge from the hospital.  The initial evaluation by the 
physical therapy unit was not done until March 26, 1996, and 
appears to have been accomplished in contemplation of 
treating the veteran's low back disorder after he was 
released from the hospital.  In other words, the evidence 
demonstrates that the evaluation and treatment of the 
veteran's service-connected low back disability were 
incidental and that, in any event, the evaluation and 
treatment for the low back disability was not required for a 
period in excess of 21 days.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 based on VA hospitalization 
from February 26, 1996, to March 27, 1996, is denied.




REMAND

The veteran contends that his diagnosed cervical stenosis 
with C6-C7 radiculopathy is etiologically related to his 
service-connected low back disability.  He alleges that he 
was told by physicians that the pain in his neck was due to 
his upper body having to compensate for his low back pain.

As discussed above, the VCAA became law during the pendency 
of the appellant's appeal.  This liberalizing law is also 
applicable to the veteran's claim for service connection for 
cervical spine disability.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

The record shows that the veteran was afforded a VA 
orthopedic examination in November 1998, and that he was 
diagnosed with left cervical radiculopathy.  The examiner 
failed, however, to discuss the etiology of this disorder.  
The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  The veteran should therefore be 
afforded another VA examination to determine the nature and 
etiology of any current cervical spine disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should advise the veteran that he may 
submit additional medical evidence, such as a 
statement from a physician, supporting his 
contention that his current cervical spine 
disability is etiologically related to his 
service-connected low back syndrome with 
radiculopathy.

2.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who treated him for any 
cervical spine disorder since his service 
discharge.  After securing any necessary releases, 
the RO should attempt to obtain a copy of all 
indicated records and permanently associate them 
with the claims file.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the nature, extent and 
etiology of any currently present disability of 
the cervical spine.  The veteran should be 
notified of the date, time, and place of the 
examination in writing, and a copy of the 
notification letter should be included in the 
claims folders if the veteran fails to report for 
the examination.  The claims folders, to include a 
copy of this Remand and any additional evidence 
secured, must be made available to and reviewed by 
the examiner.  All necessary testing should be 
conducted.  

Based upon the examination results and a 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present cervical spine 
disorder, as to whether it is at least as 
likely as not that the disorder was caused or 
chronically worsened by the service-connected 
low back syndrome with radiculopathy.  If the 
examiner believes that the cervical 
radiculopathy was aggravated by the low back 
disability, the examiner should attempt to 
identify the extent of disability due to 
aggravation.  The rationale for all opinions 
expressed must also be provided.

5.  Then, the RO should ensure that all of the 
foregoing development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.

6. Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA. 

7.  Then, the RO should readjudicate the claim 
for service connection for cervical spine 
disability on a secondary basis.  If claim is 
not granted to the veteran's satisfaction, the 
RO should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



